Oo ON NWN nA BR WW N

NO NO NH ND KH NH KN HN KN HK HK HH HK KF KF KF SF ES
oN DN ON BP WY NYO KH OD OO Dn HD A FH WW NY KF O&O

 

UNITED STATES OF AMERICA,

VS.

[ey Justin Schell ,

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: CR 2O-UIS ~ DSF
Plaintiff, ORDER OF DETENTION

 

Defendant.

 

On
()

()
()
()

(X

L
motion of the Government in a case allegedly involving:
a crime of violence.
an offense with maximum sentence of life imprisonment or death.
a narcotics or controlled substance offense with maximum sentence
of ten or more years.
any felony - where defendant convicted of two or more prior offenses
described above.
any felony that is not otherwise a crime of violence that involves a
minor victim, or possession or use of a firearm or destructive device

or any other dangerous weapon, or a failure to register under 18

U.S.C. § 2250.

 
Oo DA AN HD A HBP WW NO

mw NO Nh NO HO NH HN NH KN HR HR HR KR HF HF KF FF eS eR
Co NN OH BR W YO KH OO Hn DHA FBR WY NY KF CO

 

of On motion by the Government/( ) on Court’s own motion, ina case
allegedly involving:
Wa On the further allegation by the Government of:
1. ( a serious risk that the defendant will flee.
2. (_)  aserious risk that the defendant will:
a. ( ) obstruct or attempt to obstruct justice.
b. ( ) threaten, injure or intimidate a prospective witness or
juror, or attempt to do so.
The Government (V) is/(_ ) is not entitled to a rebuttable presumption that no
condition or combination of conditions will reasonably assure the defendant’s

appearance as required and the safety or any person or the community.

Il.
( The Court finds that no condition or combination of conditions will
reasonably assure:
l. ( the appearance of the defendant as required.
( and/or
2. ( the safety of any person or the community.

( The Court finds that the defendant has not rebutted by sufficient evidence to
the contrary the presumption provided by statute.

Il.
The Court has considered:
(%) the nature and circumstances of the offense(s) charged, including whether
the offense is a crime of violence, a Federal crime of terrorism, or involves
a minor victim or a controlled substance, firearm, explosive, or destructive
device;

(%) the weight of evidence against the defendant;

Page 2 of 4

 
Oo DA IN WD nA FP W NO

NO NO WN WH PH WN NH ND NO HR KH KH KR HF HF FF S|
ost HO OH PW NY KF OD OO Wn HDB A FP WD NYO KF OC

 

C.
D.

(%) the history and characteristics of the defendant; and

(%) the nature and seriousness of the danger to any person or the community.

IV.

The Court also has considered all the evidence adduced at the hearing and the

arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

A.

B.

V.
The Court bases the foregoing finding(s) on the following:
(YX As to flight risk:
insefictcent bad resovves

 

Hes outside COCH

 

possible yroutal- health sues

 

 

 

 

 

 

A As to danger:
pending State choryes
Curent prottctim order
possible meutul-healti_fssues
nature of State-cout chavgcs, including vole.
and sexval @ssav It

 

 

 

 

 

 

Page 3 of 4

 
Oo OH WB On BP W DP

NO NO NO NH HN HN NN WN WN PH FH KFS KF SF SEF OO eS S|
aon HN AT BP WN KH DTD OO DBnHN HD NH FP WW NY KF CO

 

w

VI.
() The Court finds that a serious risk exists the defendant will:
1. ( ) obstruct or attempt to obstruct justice.
2. () attempt to/( ) threaten, injure or intimidate a witness or juror.

The Court bases the foregoing finding(s) on the following:

 

 

 

VI.
IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
IT IS FURTHER ORDERED that the defendant be committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody
pending appeal.
IT IS FURTHER ORDERED that the defendant be afforded reasonable opportunity
for private consultation with counsel.
IT IS FURTHER ORDERED that, on order of a Court of the United States or on
request of any attorney for the Government, the person in charge of the corrections
facility in which defendant is confined deliver the defendant to a United States

marshal for the purpose of an appearance in connection with a court proceeding.

DATED: June 24,204 an bow hhJIZ,

 

JEAN ROSENBLUTH
U.S. MAGISTRATE JUDGE

Page 4 of 4

 
